NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 15-3244
                                       ___________

                                 DWAYNE L. RIECO;
                               HERIBERTO RODRIQUEZ

                                             v.

                       CAROL A. SCIRE, Grievance Coordinator;
                          MR. CAPOZZA, Facility Manager

                                  Dwayne L. Rieco,
                                              Appellant
                       ____________________________________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                       (W.D. Pa. Civil Action No. 2-13-cv-01360)
                      District Judge: Honorable Arthur J. Schwab
                      ____________________________________

                  Submitted Pursuant to Third Circuit LAR 34.1(a)
                                 October 18, 2016
        Before: GREENAWAY, JR., GREENBERG and ROTH, Circuit Judges

                             (Opinion filed: January 3, 2017)
                                     ___________

                                        OPINION *
                                       ___________

PER CURIAM


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
onstitute binding precedent.
       Dwayne Rieco, a Pennsylvania state prisoner proceeding pro se, appeals an order

of the United States District Court for the Western District of Pennsylvania dismissing

his civil rights action. For the reasons that follow, we will affirm the judgment of the

District Court.

       Rieco filed a complaint against Carol Scire, a grievance coordinator at SCI-

Pittsburgh, and Mr. Cappozza, a facility manager at the same institution. Rieco alleged

that Scire had failed to assign his grievances a grievance tracking number in violation of

prison policy. He stated that he had submitted nineteen grievances, that Scire had only

assigned one a grievance number, and that she had told him that she would not process

those that were in the form of a declaration. Rieco also alleged that grievance numbers

were assigned to other grievances that he submitted but that grievance procedures were

violated in other ways. Rieco averred that Cappozza “delayed exhaustion” of his

remedies by failing to either respond to his appeals or provide a timely response. He

claimed violations of his rights to access to the courts, due process, and equal protection

based on the defendants' obstruction of the prison’s grievance procedures.

       The defendants moved to dismiss the complaint for failure to state a claim upon

which relief may be granted. They asserted that Rieco's allegations that they violated

prison grievance procedures did not support a constitutional violation. Rieco opposed the

motion and reiterated that Scire's refusal to process his grievances and assign them a

number violated his First and Fourteenth Amendment rights.


                                             2
       The District Court adopted the Magistrate Judge’s report and recommendation to

grant the defendants’ motion to dismiss. The District Court concluded that Rieco failed

to state an access to the courts claim because he had not alleged that he was prevented

from litigating a potentially meritorious claim. The District Court also concluded that

Rieco's allegations that the defendants obstructed the grievance procedures did not state a

due process claim because inmates do not have a constitutionally-protected right to a

prison grievance system. The District Court dismissed the complaint with prejudice

because it appeared that granting Rieco leave to amend his claims would be futile. This

appeal followed.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. Our standard of review is

plenary. Newman v. Beard, 617 F.3d 775, 779 (3d Cir. 2010).

       We find no error in the District Court’s ruling that Rieco fails to state a due

process claim as a matter of law based on the defendants’ alleged failure to address his

grievances or otherwise comply with the prison’s grievance procedures. See Massey v.

Helman, 259 F.3d 641, 647 (7th Cir. 2001) (collecting cases providing that a prison

grievance procedure does not confer a constitutionally-protected interest).

       We also agree with the District Court that Rieco’s complaint fails to state a First

Amendment access to the courts claim. Rieco must identify a non-frivolous, arguable

claim that he is unable to bring or has lost as a result of the defendants’ conduct.

Christopher v. Harbury, 536 U.S. 403, 414-15 (2002). Rieco’s complaint does not

identify such a claim. The District Court was required to afford Rieco an opportunity to
                                              3
amend his complaint unless allowing amendment would be futile or inequitable. Grayson

v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002). The District Court did not

allow Rieco to amend his complaint because amendment appeared to be futile.

       Rieco asserted in his objections to the Magistrate Judge’s report, and asserts in his

brief on appeal, that he submitted a grievance based on the illegal seizure of his legal

papers, that the grievance was not assigned a number, and that his legal papers were

needed to pursue a habeas petition asserting his factual innocence in connection with his

criminal conviction. He states that a habeas petition is now time-barred. Rieco has not

shown that he has a non-frivolous, arguable claim of factual innocence. Moreover, any

inability to file a timely habeas petition was caused by the loss of Rieco’s legal papers,

not by the defendants’ failure to address his grievance. To the extent Rieco also asserts

that the defendants’ failure to address his grievances has prevented him from exhausting

his administrative remedies related to his conditions of confinement and bringing a civil

rights action, Rieco similarly does not sufficiently identify an arguable underlying claim

that has been frustrated. We conclude that the District Court did not err in dismissing

Rieco’s access to the courts claim without affording him leave to amend his complaint.

       Rieco also appears to contend that he should be permitted to amend his complaint

to state an Eighth Amendment claim against Scire because she was deliberately

indifferent to, and failed to protect him from, the harm alleged in his grievances,

including deprivation of food and threats by prison staff. Rieco, however, does not

contend that Scire knew or should have known of the alleged harm other than from his
                                              4
grievances. He has not shown that he can state an Eighth Amendment claim against

Scire. See Rode v. Dellarciprete, 845 F.2d 1195, 1208 (3d Cir. 1988) (transmission of

grievance to state governor’s office is insufficient to show governor’s actual knowledge

of alleged harm). Finally, to the extent Rieco contends that his right to equal protection

was violated, he has not stated a claim for relief or shown that amendment of his

complaint is warranted.

       Accordingly, we will affirm the judgment of the District Court.




                                             5